Citation Nr: 0944175	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-21 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran served in the National Guard from November 1980 
to September 1984.  The Veteran served in the Army Reserve 
from May 1986 to September 1986, and the Veteran had active 
duty service in the Navy from October 1989 to May 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied service connection for 
degenerative joint disease of the cervical spine.  In August 
2007, the Veteran testified via videoconference before the 
undersigned Acting Veterans Law Judge at a Board hearing.  A 
transcript of the hearing is of record.  

The Veteran testified on the record that he waived RO 
consideration of an outstanding VA examination report that 
had not been considered by the RO.  The Veteran also 
submitted additional evidence in May 2009 and waived RO 
consideration of this evidence as well.

The Board remanded this case for additional development in 
May 2008.  While the directives of the remand were 
substantially followed, further evidentiary development is 
necessary before a determination can be made in this case, 
particularly in light of the additional evidence submitted by 
the Veteran in May 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that his present cervical spine 
disability is the result of multiple injuries in service 
which injured his right shoulder.  The Veteran is currently 
service connected for the right shoulder disability.  He 
testified that he first started having problems with his neck 
in January 1989 during Navy boot camp when he slipped on the 
ice and hit his head with a whiplash effect.  He also 
recalled having pain and injury during search and rescue 
swimmer training in Florida.  He indicated that he did not 
seek medical help because he did not want to repeat basic 
training.  He testified that later he was on the U.S.S. 
Nicholson when someone accidentally dropped a very large buoy 
on him that struck him across the shoulder and neck.  He 
indicated that the buoy dropped from about 12 feet and 
weighed about 100 to 150 pounds.  He immediately reported the 
accident and sought treatment.  The service treatment records 
of record at the time of the RO's decision show that the 
Veteran was injured by a 150 t0 200 pound buoy in 1989 and 
September 1993, but the records only mention treatment for 
the shoulder and back.

In May 2009, the Veteran submitted a copy of a September 1993 
service treatment record which noted that the Veteran struck 
his back and neck on a tool box during heavy seas.  The 
radiologic report noted no fracture and good disc space 
height.  The Veteran reportedly had contusions and abrasions 
on the right shoulder and upper cervical areas.  This record 
was not in the Veteran's original service treatment records 
associated with the file.  A June 2005 VA examination with a 
January 2007 addendum reflected a negative etiology opinion, 
but this opinion was based in part on the fact that there was 
no evidence of any in-service injury.  Given the new evidence 
of record, another opinion should be provided.

A July 2007 VA examination report notes that a 1992 magnetic 
resonance imaging (MRI) report showed cervical osteoarthritis 
and narrowing of intervertebral disk space at C6-7.  This 
1992 report has not been associated with the Veteran's claims 
file.  The Veteran should be asked to submit any information 
he has on the 1992 MRI record.  The examiner who provided the 
July 2007 examination also should be contacted to attempt to 
obtain the 1992 MRI report.

The service treatment records on file reflect the Veteran's 
service in the Navy from October 1989 to May 1995.  However, 
the Veteran also had active service in the Army National 
Guard of Arkansas from November 1980 to September 1984 and 
the Army Reserve from May 1986 to September 1986.  Although 
the Veteran has not indicated that he injured his neck during 
his service in the Army National Guard, given that this is a 
claim for service connection, all service treatment records 
for the Veteran are relevant to his claim and should be 
obtained.

Finally, the Veteran submitted a signed release form and 
noted that since his 1995 discharge from service, all medical 
care had been at John L. McClellan Memorial Veterans Hospital 
and Eugene J. Towbin Health Care Center in North Little Rock.  
The only medical evidence in the file is dated since 2004.  
Since it is unclear from the record if the Veteran received 
medical care from these facilities prior to 2004, the RO/AMC 
should request all relevant records from these facilities 
from 1995 to present date.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service treatment 
records for his periods of service in the 
Army National Guard of Arkansas from 
November 1980 to September 1984 and the 
Army Reserve from May 1986 to September 
1986.  

2.  Take all necessary steps to request 
any available treatment records for the 
Veteran from John L. McClellan Memorial 
Veterans Hospital and Eugene J. Towbin 
Health Care Center in North Little Rock 
dated since May 1995.  

3.  Ask the Veteran to submit any copies 
he may have of a 1992 MRI report on his 
cervical spine.  

4.  Contact VA doctor W.D. Morris, who 
conducted the July 2007 VA examination, 
and ask him to provide any documentation 
he has of the 1992 MRI report he 
referenced in his examination report.

5.  After completion of #1-4, schedule the 
Veteran for a VA orthopedic examination to 
determine the following:

(a) Whether it is at least as likely as 
not that the Veteran's current cervical 
spine disability is related to his periods 
of active duty service, to include any in-
service injury.

(b) A rationale should be provided for all 
opinions offered.  If an opinion cannot be 
provided without resort to speculation, a 
reason for this must be provided as well.  
The claims file must be reviewed in 
conjunction with the examination, 
including the service treatment records, 
all post-service evidence, the opinions 
provided by VA examiners in June 2005, 
January 2007, and July 2007, and a copy of 
the body and directives of this remand.

6.  Any additional development deemed 
necessary should be conducted.  If the 
benefit sought is not granted, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative and a reasonable 
opportunity should be provided to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


